                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    FORT SMITH DIVISION

HEATHER M. SIZEMORE                                                                                 PLAINTIFF

vs.                                       Civil No. 2:18-cv-02165

NANCY A. BERRYHILL,                                                                              DEFENDANT
Acting Commissioner, Social Security Administration

                                       MEMORANDUM OPINION

        On December 13, 2018, Defendant filed an Unopposed Motion to Remand. ECF No. 14.1

The motion states Plaintiff has no objections. Id. The parties have consented to the jurisdiction of

a magistrate judge to conduct any and all proceedings in this case, including conducting the trial,

ordering the entry of a final judgment, and conducting all post-judgment proceedings. ECF No. 7.

Pursuant to this authority, the Court issues this memorandum opinion and orders the entry of a final

judgment in this matter.

        Defendant requests a remand so the Commissioner may conduct further administrative

proceedings. This Court finds this motion is well-taken and should be granted. The Commissioner’s

decision is reversed, and this matter is hereby remanded pursuant to sentence four of 42 U.S.C. §

405(g) for further proceedings. Plaintiff may still, however, file a motion for attorney’s fees pursuant

to the Equal Access to Justice Act, 28 U.S.C. § 2412.

        A judgment incorporating these findings will be entered pursuant to Federal Rules of Civil

Procedure 52 and 58.

        ENTERED this 3rd day of January 2019.
                                                                      /s/ Barry A. Bryant
                                                                      HON. BARRY A. BRYANT
                                                                      U.S. MAGISTRATE JUDGE


        1
           The docket numbers for this case are referenced by the designation “ECF No.” The transcript pages for
this case are referenced by the designation “Tr.”
